DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Claims Status

3.	The response filed on 01/20/2021 has been entered and made of record.
4.	Claims 1, 4, 10, 12 and 23 have been amended.
5.	Claims 7-9, 13-21 and 24-26 have been cancelled.
6.	Claims 1-6, 10-12 and 22-23 are currently pending.

Response to Arguments
7.	The applicant's arguments filed on 12/11/2020 regarding claims 1-6, 10-12 and 22-23 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims. Although a new ground of mappings has been used to address additional limitations that have been added to independent 
Regarding claims 1, 4 and 10, the applicant argued that Qu does not disclose the step of “UE-specific DMRS is carried at an entire operating bandwidth”. (Applicant, page 7, Remarks Made in an Amendment dated 12/11/2020).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Qu discloses:
“Second control region 215 may consist of Physical RBs (PRBs) or Virtual RBs (VRBs), either localized or distributed. The PRBs and the VRBs comprise a plurality of resource elements” (Fig. 2a, paragraph[0046]). 
 “As an example, a new second type control channel, a UE Physical Downlink Control Channel (U-PDCCH), may be located in the second control region of the data region (or the control region or both the data region and the control region), and may carry control information for a PDSCH channel or control information for a PUSCH channel” (paragraph[0039]).
“FIG. 2 d illustrates a fourth subframe 280. Subframe 280 comprises a control region 285 and a data region 290. As discussed above, control region 285 may include control signaling, while data region 290 may include data as well as control signaling. The new control channel may be located in a first new control region 
Accordingly, Qu implies that UE-specific DMRS may be placed in a form of discrete subcarriers (PRBs/VRBs) which are either localized or distributed at an entire operating bandwidth.
The applicant further argued that Gao does not disclose the step of “UE-specific DMRS is carried at an entire operating bandwidth”. Applicant also stated that Gao discloses that multiple channels are mapped to multiple physical eCCEs distributed across the system bandwidth, Gao is silent about a UE-specific DM-RS being carried at an entire operating bandwidth”. The examiner disagrees with the applicant’s argument (Applicant, page 7, Remarks Made in an Amendment dated 12/11/2020).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Gao discloses:
“It should be noted that such a DMRS might be used for TxD demodulation of an E-PDCCH for a particular UE or a group of UEs. Therefore, unlike the CRS, the DMRS might be transmitted only in assigned RBs for E-PDCCH transmission for a particular UE or a group of UEs” (paragraph[0116]).
“More specifically, a method for E-PDCCH transmission with transmit diversity (TxD) using UE-specific reference signal (RS) or demodulation RS (DMRS) ports for demodulation is provided for LTE systems” (paragraph[0106]).
UE-specific E-PDCCHs and the other region for carrying non-UE-specific information, such as E-PDCCHs intended for multiple UEs or an E-PHICH” (paragraph[0193]).
“The parameter or information element “resourceBlockAssignment” indicates the resource block assignment bits according to 3GPP TS 36.213, section 7.1.6. Value type01 corresponds to type 0 and type 1, and the value type2 corresponds to type 2. Value nrb6 corresponds to a downlink system bandwidth of 6 RBs, value nrb15 corresponds to a downlink system bandwidth of 15 RBs, and so on” (paragraph[0196]).
“In summary, in the E-PDCCH, eCCEs based on common control channels and UE-specific control channels with distributed transmission can be interleaved and mapped to physical eCCEs distributed across the system bandwidth” (paragraph[0298]).
Accordingly, it is clear that Gao teaches “UE-specific DMRS is carried at an entire operating bandwidth”.
The applicant further argued that Papasakellariou does not disclose the step of “UE-specific DMRS is carried at an entire operating bandwidth” (Applicant, page 7, Remarks Made in an Amendment dated 12/11/2020).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Papasakellariou discloses:

Accordingly, Papasakellariou implies that “the UE-specific DMRS is carried at an entire operating bandwidth”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US 2012/0250642 A1), hereinafter “Qu” in view of Gao et al. (US 2013/0064196 A1), hereinafter “Gao”.
Regarding claim 1, Qu discloses a method of reference signal transmission (Figs. 1, 2a, 2d,  8a-8c; flow diagram of eNB and UE), comprising: 
generating, by a transmit end (Figs. 1, 8a-8c, paragraphs [0083], [0103]; eNB operations with resource assignment parameters), a transmission unit comprising a user equipment-specific demodulation reference signal (UE-specific DM-RS) (Figs. 1, 8a-8c, paragraphs [0083], [0103]; DMRS for the first and the second channel), a first time- frequency region for control (Figs. 1, 8a-8c, paragraphs [0083], [0103]; U-PDCCH), and a second time-frequency region for user-specific data (Figs. 1, 8a-8c, paragraphs [0083], [0103]; PDSCH) , wherein the first and second time-frequency region are in a common subframe (Figs. 2a, 2d, first (U-PDCCH) and second (PDSCH) time-frequency regions are in a common subframe); and 
sending, by the transmit end, the transmission unit to a receive end (Figs.1, 3, 8a-8c; reception method of U-PDCCH and PDSCH), wherein the UE-specific DM-RS is used to demodulate at least one of the first and second time-frequency regions in the transmission unit for the user-specific data (Figs. 1, 3, 8a-8c, paragraphs [0056], [0083], [0116]; antenna port of DMRS for U-PDCCH is shared with PDSCH, uses the DMRS for channel estimation of U-PDCCH and PDSCH).
 	While disclosing the whole subject matter recited in claim 1 as discussed above, Qu implies “the UE-specific DM-RS is carried at an entire operating bandwidth” (paragraphs [0039], [0046], [0049]; UE-specific DMRS may be placed in a form of discrete subcarriers (PRBs/VRBs) which are either localized or distributed at an entire operating bandwidth).
(paragraphs [0106], [0193], [0196], [0298]; eCCEs distributed across system bandwidth i.e.  DMRS transmitted only in assigned RBs for E-PDCCH transmission for a particular UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the UE-specific DM-RS is carried at an entire operating bandwidth” as taught by Gao, in the system of Qu, so that it would provide allocating one or more resource units  within one or more physical resource block pairs for transmitting enhanced control information (Gao, paragraph [0078]).

Regarding claim 2, Qu discloses in the transmission unit, the second time-frequency region for user-specific data is not after the first time- frequency region for control in time domain (Fig. 2d, paragraphs [0039], [0049]; new control region 294).

Regarding claim 3, Qu discloses allocating, to the receive end, at least one antenna port configured to send the UE-specific DMRS, wherein reference signals sent on at least some antenna ports are not only used to demodulate the second time-frequency region for user-specific data, but also used to demodulate the time-frequency region for control (paragraph [0083]; if UE1 has the antenna port 9 of DMRS for U-PDCCH and antenna port(s) 7 and/or 8 for PDSCH, antenna port 9 of DMRS may also be reused for PDSCH; hence antenna ports 7 and/or 8 and 9 may be used for PDSCH to support more spatial multiplexing layers for UE1).

Regarding claim 4, Qu discloses receiving, by a receive end, a transmission unit, wherein the transmission unit comprises a user equipment-specific demodulation reference signal UE-specific DM-RS, a first time-frequency region for control, and a second time-frequency region for user-specific data, wherein the first and second time-frequency regions are in a common subframe (Figs. 1, 2a, 2d, 3, 8a-8c, paragraphs [0083], [0103]; resource assignment parameters, e.g., DMRS, reference signals, antenna ports, antenna port numbers, precoding vectors, orthogonal patterns, scrambling codes, and the like, for the first control channel (e.g., the U-PDCCH) and as well as the resource assignment parameters for the second channel (e.g., the PDSCH) to be transmitted to a UE(s)); and
demodulating, by the receive end, at least one of the first and second time-frequency regions in the transmission unit for the user-specific data based on the UE-specific DM-RS  (Figs. 1, 3, 8a-8c, paragraphs [0056], [0083], [0116]; antenna port of DMRS for U-PDCCH is shared with PDSCH, uses the DMRS for channel estimation of U-PDCCH and PDSCH).
While disclosing the whole subject matter recited in claim 4 as discussed above, Qu implies “the UE-specific DM-RS is carried at an entire operating bandwidth” (paragraphs [0039], [0046], [0049]; UE-specific DMRS may be placed in a form of discrete subcarriers (PRBs/VRBs) which are either localized or distributed at an entire operating bandwidth).
Gao from the same or similar field of endeavor discloses the UE-specific DM-RS is carried at an entire operating bandwidth (paragraphs [0106], [0193], [0196], [0298]; eCCEs distributed across system bandwidth i.e.  DMRS transmitted only in assigned RBs for E-PDCCH transmission for a particular UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the UE-specific DM-RS is carried at an (Gao, paragraph [0078]).

Regarding claim 5, Qu discloses in the transmission unit, the second time-frequency region for user-specific data is not after the time- frequency region for unicast control (Fig. 2d, paragraphs [0039], [0049]; new control region 294).

Regarding claim 6, Qu discloses allocating, at the receive end, at least one antenna port configured to receive the UE-specific DMRS, wherein UE-specific DMRSs received on at least some antenna ports are used to demodulate the second time-frequency region for user-specific data and the first time- frequency region for control (paragraph [0083]; if UE1 has the antenna port 9 of DMRS for U-PDCCH and antenna port(s) 7 and/or 8 for PDSCH, antenna port 9 of DMRS may also be reused for PDSCH; hence antenna ports 7 and/or 8 and 9 may be used for PDSCH to support more spatial multiplexing layers for UE1).

11.	Claims 10, 11, 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2013/0064196 A1), hereinafter “Gao” in view of PAPASAKELLARIOU et al. (US 2103/0294366 A1), hereinafter “Papasakellariou”.
Regarding claim 10, Gao discloses a method of reference signal transmission (Figs. 8, 9, 12, method relates to using transmit diversity with DMRS ports for demodulation), the method comprising:
(Fig. 12) a shared demodulation reference signal DM-RS specific to a user group (Figs. 8, 9, 12, paragraphs [0107], [0109], [0116], [0176]; when the symbol-based RBF approach is used, a non-precoded DMRS can be used, and the DMRS can be shared by all UEs in a PRB ), wherein no precoding is performed on the shared DM-RS, or same precoding is performed on the shared DM-RS for the at least one user equipment in the user group (Figs. 8, 9, paragraphs [0107], [0109], [0116], [0176]; when the PRB-based RBF method is used, only a single DMRS port with the same precoding may be needed, and the precoding can be transparent to a UE), and
wherein in response to the shared DM-RS comprising one UE-specific DM-RS, the UE-specific DM-RS is carried at an entire operating bandwidth (paragraphs [0106], [0193], [0196], [0298]; eCCEs distributed across system bandwidth i.e.  DMRS transmitted only in assigned RBs for E-PDCCH transmission for a particular UE).
While disclosing the whole subject matter recited in claim 10 as discussed above, Gao implies “obtaining, by the at least one user equipment through demodulation by using the shared DM-RS, information in at least one of the time-frequency regions with a physical layer function” (paragraph [0176]; multiple E-PDCCHs are multiplexed in the same PRBs or PRB pairs).
Papasakellariou from the same or similar field of endeavor discloses obtaining, by the at least one user equipment through demodulation by using the shared DM-RS paragraph [0079]; DMRS associated with other possible eCCHs), information in at least one of the time-frequency regions with a physical layer function (paragraph [0079]; UE-common sequence is used to scramble a DMRS associated with an ePDCCH in PRBs of an eCSS or with an ePCFICH or with an ePHICH and that a UE-common sequence is used to scramble the REs of an ePDCCH in PRBs of an eCSS).
 (Papasakellariou, paragraph [0035]).

Regarding claim 11, Gao in view of Papasakellariou disclose the method according to claim 10.
Papasakellariou further discloses the time-frequency region with a physical layer function comprises one or any combination of the following time-frequency regions: a time-frequency region for shared control, a time-frequency region for unicast control, a time-frequency region for UE-specific control, a time-frequency region for physical control format indication, or a time-frequency region for data multicast/broadcast (paragraph [0079]; DCI format providing UE-common control information needs to be associated with a DMRS using a UE-common scrambling sequence; DMRS associated with other possible eCCHs, such as an ePHICH or an ePCFICH, which need to be decoded by multiple UEs; UE-common sequence is used to scramble a DMRS associated with an ePDCCH in PRBs of an eCSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time-frequency region with a physical layer function comprises one or any combination of the following time-frequency regions: a time-frequency region for shared control, a time-frequency region for unicast control, a time-frequency region for UE-specific control, a time-frequency region for physical control format  (Papasakellariou, paragraph [0035]).

Regarding claim 12, Gao in view of Papasakellariou disclose the method according to claim 10.
Papasakellariou further discloses the method further comprising: receiving, by the user equipment, one or more shared DM-RS ports allocated to the user group, wherein at least some of the shared DM-RS ports are used to demodulate the at least one of the first and the second time-frequency regions in the common subframe with the physical layer function (paragraph [0079]; scramble a DMRS associated with an ePDCCH in PRBs of an eCSS or with an ePCFICH or with an ePHICH and REs of an ePDCCH in PRBs of an eCSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, by the user equipment, one or more shared DM-RS ports allocated to the user group, wherein at least some of the shared DM-RS ports are used to demodulate the at least one of the first and the second time-frequency regions in the common subframe with the physical layer function” as taught by Papasakellariou, in the system of Gao, so that it would provide scrambling sequences for DMRS and DCI in PRBs conveying UE-common control information (Papasakellariou, paragraph [0035]).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 23, Gao discloses generating, by a network side device, a transmission unit, before the receiving the shared DM-RS at the at least one user equipment (Figs. 8, 9, method relates to using transmit diversity with DMRS ports for demodulation)
While disclosing the whole subject matter recited in claim 23 as discussed above, Gao implies “sending the transmission unit to the user group, so that all users equipment in the user group demodulate the at least one of the first and second time-frequency regions in the common subframe  with the physical layer function by using the shared DM-RS” (paragraph [0176]; multiple E-PDCCHs are multiplexed in the same PRBs or PRB pairs).
Papasakellariou from the same or similar field of endeavor discloses sending the transmission unit to the user group, so that all users equipment in the user group demodulate the at least one of the first and second time-frequency regions in the common subframe  with the physical layer function by using the shared DM-RS (paragraph [0079]; DMRS associated with other possible eCCHs, such as an ePHICH or an ePCFICH, which need to be decoded by multiple UEs; UE-common sequence is used to scramble a DMRS associated with an ePDCCH in PRBs of an eCSS or with an ePCFICH or with an ePHICH and that a UE-common sequence is used to scramble the REs of an ePDCCH in PRBs of an eCSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending the transmission unit to the user group, so that all users equipment in the user group demodulate the at least one of the first and second time-frequency regions in the common subframe  with the physical layer function by using the shared DM-RS” as taught by Papasakellariou, in the system of Gao, so that it would provide scrambling sequences for DMRS and DCI in PRBs conveying UE-common control information (Papasakellariou, paragraph [0035]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SITHU KO/            Primary Examiner, Art Unit 2414